                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


ROBERT DOUGLAS BLACK,

                             Petitioner,

v.                                                  CIVIL ACTION NO. 3:18-1273

FEDERAL BUREAU OF PRISONS,

                             Respondent.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny Petitioner’s Application to Proceed Without

Prepayment of Fees or Costs (ECF No. 1), dismiss Petitioner’s Petition for a Writ of Habeas

Corpus Under 28 U.S.C. § 2241 (ECF No. 2), and remove this matter from the Court’s docket.

Neither party has filed objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and DENIES Petitioner’s Application to Proceed Without Prepayment of

Fees or Costs (ECF No. 1), DISMISSES Petitioner’s Petition for a Writ of Habeas Corpus Under

28 U.S.C. § 2241 (ECF No. 2), and REMOVES this matter from the Court’s docket, consistent

with the findings and recommendations.
       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.



                                             ENTER:      July 2, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
